internal_revenue_service number release date index number ----------------------- ------------------------------------ --------------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number --------------------- refer reply to cc corp b06 plr-132529-11 date february legend ------------------------------------------------- -------- ------------- ------------------------------------------------------------------------------------------ distributing state x state y business ------------------------------------------------------------------------------------------------------------ date date shareholder x shareholder y ----------------------- ---------------------- --------------------------------------------- ------------------------------------------------ dear ------------ this letter responds to your date request for rulings regarding certain federal_income_tax consequences of a proposed transaction the information submitted in that request and in the later correspondence dated date and date is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the distribution defined below i satisfies the business_purpose requirement of sec_1_355-2 ii is being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both see sec_355 of the code and sec_1_355-2 of the regulations and iii is part of a plan or series of related transactions under sec_355 plr-132529-11 facts distributing is a calendar_year state x corporation that directly conducts business distributing was incorporated on date as a subchapter_c_corporation but converted to a subchapter_s_corporation effective date financial information has been received indicating that distributing has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years distributing has a single class of voting common_stock shareholder x and shareholder y are related shareholder x owns one-half of the distributing stock shareholder y owns the remaining one-half of the distributing stock to avoid future disputes in the management of business between shareholder x and shareholder y and among their family members shareholders x and y proposed to separate distributing proportionally in accordance with the two families' relative share interests to effectuate the proposed transaction the shareholders will cause distributing to form a new corporation controlled and contribute to controlled one-half of the net fair_market_value of the assets of distributing solely in exchange for all of the stock of controlled the contribution controlled will be formed under the laws of state x immediately_after_the_transfer of assets by distributing to controlled distributing will distribute all of the stock of controlled to shareholder x in exchange for all of the stock of distributing owned by shareholder x the distribution controlled may elect to be taxed as a subchapter_s_corporation on the first available date after the distribution representations the taxpayers have made the following representations in connection with the transaction described above a distributing controlled and each of the shareholders will each pay its or his own expenses_incurred in connection with the proposed transaction b no part of the consideration to be distributed by distributing will be received by shareholder x as a creditor employee or in any capacity other than that of a shareholder of the corporation c the five years of financial information submitted on behalf of distributing and business is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted plr-132529-11 d the five years of financial information submitted by distributing on behalf of controlled is representative of distributing's present operations of that part of the business and with regard to such portion of the business there have been no substantial operational changes since the date of the last financial statements submitted e following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees f the distribution of the stock of controlled is carried out for the following corporate business purposes the division would allow for each of the shareholders to dictate the business be run in the manner that he sees as being the most profitable to prolong the life of the corporation as it may cease operating without the separation and to allow the shareholders to decide individually their suppliers and customers the distribution of the stock of controlled is motivated in whole or substantial part by one or more of these corporate business purposes g the transaction is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both h there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business i the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing will equal or exceed the sum of i the total liabilities if any assumed within the meaning of sec_357 by controlled and ii the total amount of any money and the fair_market_value of any other_property within the meaning of sec_361 received by distributing and transferred to its creditors in connection with the reorganization j the aggregate fair_market_value of the assets transferred to controlled in the contribution will equal or exceed the aggregate adjusted_basis of these assets k any liabilities assumed within the meaning of sec_357 in the transaction and liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred no liabilities including liabilities to which the transferred assets are subject will be assumed by controlled in the contribution l distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction plr-132529-11 m the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies if any is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property no investment_credit has been or will be claimed with respect to the transferred property n no income items including accounts_receivable or any item resulting from a sale exchange or disposition of property that would have resulted in income to distributing and no items of expense will be transferred to controlled if distributing has earned the right to receive the income or could claim a deduction for the expense under the accrual or similar method_of_accounting o no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution p payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length q no two parties to the transaction are investment companies as defined in sec_368 and iv r the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation s for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution t for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock or percent or more of the value of the total combined shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying plr-132529-11 sec_355 ending on the date of the distribution u the fair_market_value of controlled stock and other consideration to be received by shareholder x will be approximately equal to the fair_market_value of distributing stock surrendered by shareholder x in the exchange v the total fair_market_value of the assets transferred in the proposed transaction will equal or exceed the aggregate adjusted bases of those assets w immediately after the distribution neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 x distributing is an s_corporation within the meaning of sec_1361 a controlled will elect to be an s_corporation pursuant to sec_1362 a on the first available date after the distribution and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either distributing or controlled rulings based solely on the information submitted and on the representations set forth above we rule as follows with respect to the proposed transaction the transfer by distributing to controlled of part of its assets in exchange for all of controlled stock in the contribution followed by the distribution of all controlled stock to shareholder x in exchange for all distributing stock held by shareholder x will constitute a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 sec_357 no gain_or_loss will be recognized by controlled on the contribution sec_1032 no gain_or_loss will be recognized by distributing on the distribution to shareholder x of the stock of controlled in exchange for all distributing stock held by shareholder x sec_361 the basis in each asset received by controlled from distributing in the contribution will be the same as the basis of such asset in the hands of distributing immediately prior to the transaction sec_362 the holding_period of each asset transferred to controlled from distributing in the contribution will include the period during which such asset was held by distributing sec_1223 plr-132529-11 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of shareholder x upon the receipt of the stock of controlled in exchange for the stock of distributing held by shareholder x sec_355 the aggregate basis of the stock of controlled in the hands of shareholder x will be the same as the aggregate basis of the stock of distributing surrendered by shareholder x in exchange therefore sec_358 the holding_period of the stock of controlled received by shareholder x will include the holding_period of the stock of distributing surrendered by shareholder x in exchange therefore provided such stock is held as a capital_asset on the date of the transaction sec_1223 following the distribution of the stock of controlled proper allocation of earnings_and_profits will be made between distributing and controlled in accordance with sec_1_312-10 distributing's momentary ownership of the stock of controlled as part of the reorganization under sec_368 will not cause controlled to have an ineligible shareholder for any portion of its first taxable_year under sec_1361 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed regarding i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the distribution is used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both see sec_355 of the code and sec_1_355-2 of the regulations and iii whether the distribution is part of a plan or series of related transactions under sec_355 furthermore no opinion is expressed as to the validity of any s_corporation_election of either distributing or controlled this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-132529-11 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely mary e goode mary e goode senior counsel branch corporate
